Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-17-00600-CV

          IN THE INTEREST OF R.G. Jr., A.A.V., A.A.V., A.G.V., and L.G., Children

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-PA-02312
                           Honorable Martha B. Tanner, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

        We order that no costs be assessed against appellant Mother because she indigent.

        SIGNED March 14, 2018.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
 The Honorable Karen H. Pozza is the presiding judge of the 407th Judicial District Court, Bexar County, Texas. The
Honorable Martha B. Tanner, retired, was sitting by assignment.